Citation Nr: 0739912	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1948 to September 
1952.  He was honorably discharged in September 30, 1952.  He 
received the following medals in service: Army of Occupation 
Medal, Bronze Service Star, Silver Star, Presidential 
Citation and the Purple Heart.  He died on April [redacted], 2003.  
The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in April 2003, the immediate cause of 
death was myocardial infarction, and the underlying cause of 
death was coronary artery disease.

2.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service. 





CONCLUSION OF LAW

A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1154, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Certain diseases, such as arteriosclerosis 
or organic heart disease, will be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Specifically, in order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2007).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  38 C.F.R. § 3.312(c)(3).  
There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service- connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Discussion 

Before the veteran's demise, service connection was in effect 
for residuals of a gunshot wound of the left thigh, with 
paralysis and complete trauma of the left sciatic nerve, 
rated as 80 percent disabling.  The appellant states in her 
substantive appeal that the veteran's service connected leg 
wound was the cause of his death.  A review of the competent 
and credible evidence establishes that service connection for 
the cause of the veteran's death is not warranted. 

The Board will first consider whether the veteran's service-
connected disability caused or contributed substantially or 
materially to his death.  In finding that it did not, the 
Board stresses that the regulations note that service 
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  This is exactly the 
situation here.

The veteran's cause of death was listed as myocardial 
infarction due to coronary artery disease.  The certificate 
of death made no mention of any other antecedent or 
underlying causes.  VA and non-VA treatment reports and 
medical statements do not attribute the caused of the 
veteran's death to his service-connected disability.  
Furthermore, a VA medical opinion, dated July 2003, stated 
that the veteran's death "is attributed to acute myocardial 
infarct secondary to his coronary artery heart disease which 
is secondary to his atherosclerosis which is secondary to his 
hyperlipoproteinemia.  Therefore, the cause of death has no 
relation to his long-time trauma to his leg."  As a result, 
the competent and credible evidence does not support a 
finding that the veteran's service connected disability 
caused or materially contributed to cause his death.

Next, the Board will consider the question of whether the 
disorder, which caused the veteran's death, was incurred in 
or aggravated by military service.  A review of the relevant 
clinical evidence of record, including the service medical 
records, does not contain any evidence which would lead to a 
conclusion that service connection for myocardial infarction 
or coronary artery disease is warranted.

The service medical records contain no evidence of diagnosis 
or treatment for coronary artery disease.  A VA service 
medical record dated June 1951 shows that the veteran did not 
have any problems with his heart.  The medical record showed 
no enlargement, arrhythmia or murmur of the heart.  A letter 
submitted by the veteran's doctor, stated the first time the 
veteran presented with cardiac problems was in 1981.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular-
renal disease, when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2007).  Since the veteran only presented with cardiac 
problems in 1981, the veteran is not entitled to presumptive 
service connection for the cardiac condition that caused his 
death. 

In addition, there is no competent evidence that provides any 
basis for establishing a link between the cause of the 
veteran's death and his military service.  No physician has 
indicated that myocardial infarction or coronary artery 
disease, which caused the veteran's death, was related to 
service.  The competent and credible evidence fails to show 
that the cause of the veteran's death had its onset in 
service, became manifest to a compensable degree within a 
year after service, or is in any way related to service.  In 
the absence of any competent evidence linking the veteran's 
death to service, service connection for the cause of his 
death is not warranted.  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service-connected disability or his 
service in the military, there is simply no persuasive 
medical evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because of this, her allegations, alone, are of no 
probative value to substantiating them.

Based on the foregoing, a preponderance of the evidence is 
against the appeal, and it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.




III. Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Regarding the claim for service connection, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in May 2003.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for service connection.  

Although the enclosure identified in the May 2003 letter is 
not associated with the claims file, the Board finds that the 
presumption of regularity that attends the administrative 
functions of the Government is applicable.  Furthermore, the 
appellant references the RO letter in a May 2003 letter and 
submits further evidence with her letter.  Therefore, because 
there is no clear and convincing evidence to the contrary, it 
is presumed that the document advising her of what the 
evidence must show to substantiate her claim was enclosed 
with the May 2003 letter.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

It is also noted that an updated October 2005 VCAA letter is 
also of record.  The Board also finds that the VCAA notice 
requirements have been satisfied by the October 2005 letter 
sent to the appellant.  The VA indicated that in order to 
substantiate a claim for service connection, the evidence 
needs to show that the veteran died from a service related 
injury or disease.  As to informing the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf, VA informed her it had a duty to obtain any records 
held by any federal agency.  It also informed her that on her 
behalf, VA would make reasonable efforts to obtain records 
that were held by a federal agency, such as records from 
private doctors and hospitals.  The VCAA letter stated that 
she would need to give VA enough information about the 
records so that it could obtain them for her.  Finally, she 
was told to submit any evidence in her possession that 
pertained to the claim.

In addition, the Board finds that the requirements of Hupp 
were substantially complied with, in that VCAA notices were 
issued in 2003 and 2005, and the appellant was aware of the 
veteran's service connected disability and set forth 
pertinent arguments in her substantive appeal.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Notwithstanding the fact that the appellant was not provided 
Dingess notice, the Board determines that the appellant is 
not prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of the claims.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in May 2003, prior to the 
initial adjudication of the claim, and in the October 2005 
VCAA letter.  Further, as discussed in detail above, a 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  The VA also provided a medical opinion, in July 
2003, as to the cause of the veteran's death.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson,
 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


